DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation "the seismic image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "causing the visualization of the polygonal line to be displayed" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the thin client device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the element" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "causing the visualization of the polygonal line to be displayed" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the thin client device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation "the element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2-3, 5-6, 8, 11-14 and 18-20 fail to remedy the deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
	Claim(s) 1 recite(s) determining a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises a value for elements of the section, the value being based on a likelihood that the element represents part of a subterranean feature; identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the section; and determining a polygonal line that approximates the subterranean feature.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. See e.g. “This is generally done manually, with a user reviewing vertical slices and identifying…” ([0003]; [0036]) and “the features may be identified by a human user” ([0077]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving seismic data representing a subterranean volume. The additional limitation is recited at a high-level of generality (i.e., as a generic step of gathering data to be viewed by the user) such that it amounts no more than mere instructions to add insignificant extra-solution activity to the judicial exception. See MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving seismic data representing a subterranean volume amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claim 17 recites the same claim elements as claim 1 and is not patent eligible for the same reasons as claim 1.
Claims 2-9 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements recited in claims 2-9 serve merely to extend the abstract idea (e.g. claims 4-8), add additional insignificant extra-solution activity to the judicial exception (e.g. claims 2, 7) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g. claims 3, 9). The additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.05 (f)-(h). The additional elements do not amount to significantly more as mere instructions to add insignificant extra-solution activity to the judicial exception or mere instructions to implement an abstract idea on a computer cannot provide an inventive concept. The claims are not patent eligible.
Claim(s) 10 recite(s) determining a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises a value for elements of the section, the value being based on a likelihood that the element represents part of a subterranean feature; identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the section; and determining a polygonal line that approximates the subterranean feature.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. See e.g. “This is generally done manually, with a user reviewing vertical slices and identifying…” ([0003]; [0036]) and “the features may be identified by a human user” ([0077]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of one or more processors, a memory system storing instructions and receiving seismic data representing a subterranean volume. The additional limitation of receiving seismic data representing a subterranean volume is recited at a high-level of generality (i.e., as a generic step of gathering data to be viewed by the user) such that it amounts no more than mere instructions to add insignificant extra-solution activity to the judicial exception. See MPEP § 2106.05(g). The additional limitations of one or more processors and a memory system storing instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions and storing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving seismic data representing a subterranean volume amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The additional limitations of one or more processors and a memory system storing instructions amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-16 depend from claim 10 and recite the same abstract idea as claim 10. The additional elements recited in claims 11-16 serve merely to extend the abstract idea (e.g. claims 12-16), add additional insignificant extra-solution activity to the judicial exception (e.g. claims 11, 15) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g. claims 12, 15). The additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.05 (f)-(h). The additional elements do not amount to significantly more as mere instructions to add insignificant extra-solution activity to the judicial exception or mere instructions to implement an abstract idea on a computer cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 10-11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Purves et al. in U.S. Patent Publication 2015/0234067 (see IDS filed 29 SEP 2019).
Regarding claim 1, Purves et al. teaches:
receiving seismic data representing a subterranean volume (see “an example of a 2D seismic data”, [0005]; see “presenting the 3D seismic data to an operator…3D seismic data is loaded 100 into the system for processing…”, [0060]-[0061]; Figs. 6-7);
determining a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises a value for elements of the section, the value being based on a likelihood that the element represents part of a subterranean feature (see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17); 
identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the section (see “fault surfaces mapped with colour-coded confidence level data allowing the user to instantly identify”, [0056]; see “…Typically the fault object adaption/generation process is by surface mesh propagation…”, [0062]-[0064] i.e. identifying contours; see “a generated fault object with growth confidence levels “mapped” onto the surface (illustrated in greyscale, but the confidence levels are generally colour-coded using RGB). The user will be able to instantly identify regions of low growth confidence”, [0075]; Figs. 6-7) and 
determining a polygonal line that approximates the subterranean feature (see “…representative area may be defined by…a polygon defined by a plurality of points…”, [0034]; see “…a polygon defined by a plurality of points… the fault region of interest (i.e. the fault to be modelled), may also be defined 204 by the operator at this stage. In particular, it is possible to provide the system with additional input for generating and adapting a fault object from other fault regions that are not part of the fault region of interest, but which are easier to identify and select from the attribute volume…generating and adapting 110 the fault object, a basic geological object such as, for example, an initial surface mesh computer model…”, [0064]-[0071] the mesh model includes polygons which an operator can manipulate).
Regarding claim 2, Purves et al. teaches comprising causing a visualization of the polygonal line representing the subterranean feature to be displayed to a user (see “displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate”, [0024]; [0056], Fig. 6-7).
Regarding claim 4, Purves et al. teaches further comprising applying a filter to the seismic image prior to identifying the contours (see “Random noise, coherent noise or any other artefacts may be removed or at least reduced from the 3D seismic data by applying a suitable noise filter and/or spatial filter…”, [0061]).
Regarding claim 8, Purves et al. teaches further comprising wherein the subterranean feature comprises quasi-linear feature (see “representative area may be defined by any one of a point, a line defined by a plurality of points, a polygon defined by a plurality of points, an image mask selected from said attribute volume and an area painted in said region of interest”, [0034]; [0064]).
Regarding claim 10, Purves et al. teaches:
	one or more processors (see “a computer processor…a computer processor”, [0037]-[0038]); and 
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors (see “…provided a computer-readable storage medium having embodied thereon a computer program…”, [0038]), cause the computing system to perform operations, the operations comprising:
receiving seismic data representing a subterranean volume (see “an example of a 2D seismic data”, [0005]; see “presenting the 3D seismic data to an operator…3D seismic data is loaded 100 into the system for processing…”, [0060]-[0061]; Figs. 6-7);
determining a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises a value for elements of the section, the value being based on a likelihood that the element represents part of a subterranean feature (see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17); 
identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the section (see “fault surfaces mapped with colour-coded confidence level data allowing the user to instantly identify”, [0056]; see “…Typically the fault object adaption/generation process is by surface mesh propagation…”, [0062]-[0064] i.e. identifying contours; see “a generated fault object with growth confidence levels “mapped” onto the surface (illustrated in greyscale, but the confidence levels are generally colour-coded using RGB). The user will be able to instantly identify regions of low growth confidence”, [0075]; Figs. 6-7) and 
determining a polygonal line that approximates the subterranean feature (see “…representative area may be defined by…a polygon defined by a plurality of points…”, [0034]; see “…a polygon defined by a plurality of points… the fault region of interest (i.e. the fault to be modelled), may also be defined 204 by the operator at this stage. In particular, it is possible to provide the system with additional input for generating and adapting a fault object from other fault regions that are not part of the fault region of interest, but which are easier to identify and select from the attribute volume…generating and adapting 110 the fault object, a basic geological object such as, for example, an initial surface mesh computer model…”, [0064]-[0071] the mesh model includes polygons which an operator can manipulate).
Regarding claim 11, Purves et al. teaches comprising causing a visualization of the polygonal line representing the subterranean feature to be displayed to a user (see “displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate”, [0024]; [0056], Fig. 6-7).
Regarding claim 17, Purves et al. teaches:
receiving seismic data representing a subterranean volume (see “an example of a 2D seismic data”, [0005]; see “presenting the 3D seismic data to an operator…3D seismic data is loaded 100 into the system for processing…”, [0060]-[0061]; Figs. 6-7);
determining a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises a value for elements of the section, the value being based on a likelihood that the element represents part of a subterranean feature (see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17); 
	identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the section (see “fault surfaces mapped with colour-coded confidence level data allowing the user to instantly identify”, [0056]; see “…Typically the fault object adaption/generation process is by surface mesh propagation…”, [0062]-[0064] i.e. identifying contours; see “a generated fault object with growth confidence levels “mapped” onto the surface (illustrated in greyscale, but the confidence levels are generally colour-coded using RGB). The user will be able to instantly identify regions of low growth confidence”, [0075]; Figs. 6-7) and 
determining a polygonal line that approximates the subterranean feature (see “…representative area may be defined by…a polygon defined by a plurality of points…”, [0034]; see “…a polygon defined by a plurality of points… the fault region of interest (i.e. the fault to be modelled), may also be defined 204 by the operator at this stage. In particular, it is possible to provide the system with additional input for generating and adapting a fault object from other fault regions that are not part of the fault region of interest, but which are easier to identify and select from the attribute volume…generating and adapting 110 the fault object, a basic geological object such as, for example, an initial surface mesh computer model…”, [0064]-[0071] the mesh model includes polygons which an operator can manipulate).
Regarding claim 18, Purves et al. teaches wherein the operations further comprise causing a visualization of the polygonal line representing the subterranean feature to be displayed to a user (see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17; Figs. 1-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. in U.S. Patent Publication 2015/0234067 (see IDS filed 29 SEP 2019) as applied to claims 2 and 10 above, and further in view of Wentland et al. in Foreign Patent Document WO 2004/008389.	
	Regarding claim 3, Purves et al. teaches the claim limitations as indicated above. Purves et al. differs from the claimed invention in that it is silent regarding using a neural network to determine the values for the elements.
Wentland et al. “relates generally to oil exploration and production. More particularly, the present invention relates to using pattern recognition in combination with geological, geophysical and engineering data processing, analysis and interpretation for hydrocarbon exploration, development, or reservoir management on digital computers” (page 1 lines 23-26) and “It is recognized that seismic data can also be used to obtain detailed information regarding producing oil or gas reservoirs and to monitor changes in the reservoir caused by fluid movement. Description of neural network modeling for seismic pattern recognition or seismic facies analysis in an oil reservoir is described…The application of neural networks to seismic data interpretation has been widely investigated.” (page 3 lines 3-28). Wentland et al. establishes that using a neural network to determine the values for the elements in processing seismic data is part of the knowledge of a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Wentland et al. in the system of Purves et al. to improve Purves et al. because using a neural network to determine the values for the elements in processing seismic data would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
Regarding claim 12, Purves et al. teaches the claim limitations as indicated above. Purves et al. differs from the claimed invention in that it is silent regarding using a neural network to determine the values for the elements.
Wentland et al. “relates generally to oil exploration and production. More particularly, the present invention relates to using pattern recognition in combination with geological, geophysical and engineering data processing, analysis and interpretation for hydrocarbon exploration, development, or reservoir management on digital computers” (page 1 lines 23-26) and “It is recognized that seismic data can also be used to obtain detailed information regarding producing oil or gas reservoirs and to monitor changes in the reservoir caused by fluid movement. Description of neural network modeling for seismic pattern recognition or seismic facies analysis in an oil reservoir is described…The application of neural networks to seismic data interpretation has been widely investigated.” (page 3 lines 3-28). Wentland et al. establishes that using a neural network to determine the values for the elements in processing seismic data is part of the knowledge of a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Wentland et al. in the system of Purves et al. to improve Purves et al. because using a neural network to determine the values for the elements in processing seismic data would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
Regarding claim 19, Purves et al. teaches the claim limitations as indicated above. Purves et al. differs from the claimed invention in that it is silent regarding using a neural network to determine the values for the elements.
Wentland et al. “relates generally to oil exploration and production. More particularly, the present invention relates to using pattern recognition in combination with geological, geophysical and engineering data processing, analysis and interpretation for hydrocarbon exploration, development, or reservoir management on digital computers” (page 1 lines 23-26) and “It is recognized that seismic data can also be used to obtain detailed information regarding producing oil or gas reservoirs and to monitor changes in the reservoir caused by fluid movement. Description of neural network modeling for seismic pattern recognition or seismic facies analysis in an oil reservoir is described…The application of neural networks to seismic data interpretation has been widely investigated.” (page 3 lines 3-28). Wentland et al. establishes that using a neural network to determine the values for the elements in processing seismic data is part of the knowledge of a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Wentland et al. in the system of Purves et al. to improve Purves et al. because using a neural network to determine the values for the elements in processing seismic data would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
Claims 5-6, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. in U.S. Patent Publication 2015/0234067 (see IDS filed 29 SEP 2019) as applied to claims 1 and 10 above, and further in view of Bradford et al. in U.S. Patent Publication 2013/0081805 (see IDS filed 29 SEP 2019 i.e. WO 2011/077223 A2).
	Regarding claim 5, Purves et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches identifying edges of the subterranean feature (see “fault surfaces mapped with colour-coded confidence level data allowing the user to instantly identify”, [0056]; see “…Typically the fault object adaption/generation process is by surface mesh propagation…”, [0062]-[0064] i.e. identifying edges; see “a generated fault object with growth confidence levels “mapped” onto the surface (illustrated in greyscale, but the confidence levels are generally colour-coded using RGB). The user will be able to instantly identify regions of low growth confidence”, [0075]; Figs. 6-7). Purves et al. differs from the claimed invention in that it is silent regarding generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line.
	Bradford et al. teaches “a method for characterizing natural fracture networks or other textural networks in an Earth formation when using microseismic monitoring of a hydraulic fracturing job” (Abstract) and “One approach for identifying the data subset, after removing high uncertainty microseismic events, is to create a Voronoi diagram of a plurality of cells each associated with one of the microseismic events, determine a density for each cell, create a connectivity matrix of the high density cells and identify event clusters” (Abstract generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line; [0042]) and “In an embodiment of the present invention, a Voronoi diagram of the obtained event cloud/microseismic cloud after the removal of the high uncertainty events is built. The Voronoi diagram consists of convex polyhedron cells where each cell is attached to one event and contains the space that is closer to this event than to any of the other events in the event cloud/microseismic cloud. In embodiments of the present invention, density values may be computed for each event according to the volume of the event's convex polyhedron cell in the Voronoi diagram” ([0075] generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Bradford et al. in the system of Purves et al. to improve Purves et al. because using Voronoi diagrams and determining Voronoi vertices would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
Regarding claim 6, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Bradford et al. teaches wherein connecting the at least a portion of the Voronoi vertices to form the polygonal line ([0045], [0075]) comprises:  determining unidirectional sticks extending between two or more of the Voronoi vertices merging the unidirectional sticks using a clustering algorithm to form a segment and simplifying the segment by approximating a shape of the merged unidirectional sticks (see “create a Voronoi diagram”, Abstract; see “creating a Voronoi diagram of the microseismic events, wherein the Voronoi diagram comprises a plurality of cells, each of the plurality of cells being associated with one of the microseismic events”, [0024]; see “the line may comprise a vertical line, a horizontal line or a line coincident with the trajectory of the well”, [0067]; [0075]).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Bradford et al. in the system of Purves et al. to improve Purves et al. because using Voronoi diagrams and determining Voronoi vertices would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
	Regarding claim 13, Purves et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches identifying edges of the subterranean feature (see “fault surfaces mapped with colour-coded confidence level data allowing the user to instantly identify”, [0056]; see “…Typically the fault object adaption/generation process is by surface mesh propagation…”, [0062]-[0064] i.e. identifying edges; see “a generated fault object with growth confidence levels “mapped” onto the surface (illustrated in greyscale, but the confidence levels are generally colour-coded using RGB). The user will be able to instantly identify regions of low growth confidence”, [0075]; Figs. 6-7). Purves et al. differs from the claimed invention in that it is silent regarding generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line.
	Bradford et al. teaches “a method for characterizing natural fracture networks or other textural networks in an Earth formation when using microseismic monitoring of a hydraulic fracturing job” (Abstract) and “One approach for identifying the data subset, after removing high uncertainty microseismic events, is to create a Voronoi diagram of a plurality of cells each associated with one of the microseismic events, determine a density for each cell, create a connectivity matrix of the high density cells and identify event clusters” (Abstract generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line; [0042]) and “In an embodiment of the present invention, a Voronoi diagram of the obtained event cloud/microseismic cloud after the removal of the high uncertainty events is built. The Voronoi diagram consists of convex polyhedron cells where each cell is attached to one event and contains the space that is closer to this event than to any of the other events in the event cloud/microseismic cloud. In embodiments of the present invention, density values may be computed for each event according to the volume of the event's convex polyhedron cell in the Voronoi diagram” ([0075] generating a Voronoi diagram of the edges to determine Voronoi vertices representing the subterranean feature and connecting at least a portion of the Voronoi vertices to form the polygonal line).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Bradford et al. in the system of Purves et al. to improve Purves et al. because using Voronoi diagrams and determining Voronoi vertices would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
	Regarding claim 14, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Bradford et al. teaches wherein connecting the at least a portion of the Voronoi vertices to form the polygonal line ([0045], [0075]) comprises:  determining unidirectional sticks extending between two or more of the Voronoi vertices merging the unidirectional sticks using a clustering algorithm to form a segment and simplifying the segment by approximating a shape of the merged unidirectional sticks (see “create a Voronoi diagram”, Abstract; see “creating a Voronoi diagram of the microseismic events, wherein the Voronoi diagram comprises a plurality of cells, each of the plurality of cells being associated with one of the microseismic events”, [0024]; see “the line may comprise a vertical line, a horizontal line or a line coincident with the trajectory of the well”, [0067]; [0075]).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Bradford et al. in the system of Purves et al. to improve Purves et al. because using Voronoi diagrams and determining Voronoi vertices would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
	Regarding claim 20, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Bradford et al. teaches wherein connecting the at least a portion of the Voronoi vertices to form the polygonal line ([0045], [0075]) comprises:  determining unidirectional sticks extending between two or more of the Voronoi vertices merging the unidirectional sticks using a clustering algorithm to form a segment and simplifying the segment by approximating a shape of the merged unidirectional sticks (see “create a Voronoi diagram”, Abstract; see “creating a Voronoi diagram of the microseismic events, wherein the Voronoi diagram comprises a plurality of cells, each of the plurality of cells being associated with one of the microseismic events”, [0024]; see “the line may comprise a vertical line, a horizontal line or a line coincident with the trajectory of the well”, [0067]; [0075]). Further, Bradford et al. teaches determining unidirectional sticks extending between two or more of the Voronoi vertices merging the unidirectional sticks using a clustering algorithm to form a segment and simplifying the segment by approximating a shape of the merged unidirectional sticks (see “create a Voronoi diagram”, Abstract; see “creating a Voronoi diagram of the microseismic events, wherein the Voronoi diagram comprises a plurality of cells, each of the plurality of cells being associated with one of the microseismic events”, [0024]; see “the line may comprise a vertical line, a horizontal line or a line coincident with the trajectory of the well”, [0067]; [0075]).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Bradford et al. in the system of Purves et al. to improve Purves et al. because using Voronoi diagrams and determining Voronoi vertices would facilitate improving the accuracy and speed at which large quantity of seismic data is processed and analyzed, thereby improving the system.
Claims 7, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. in U.S. Patent Publication 2015/0234067 (see IDS filed 29 SEP 2019) as applied to claims 1 and 10 above, and further in view of Hegazy et al. in U.S. Patent Publication 2014/0136158.
	Regarding claim 7, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches transmitting the section to a computing device for display to the user (see “In a conventional workflow (i.e. a series of concatenated steps undertaken by an operator) for fault interpretation, the workstation operator (interpreter) (i) views the seismic data volume on a display”, [0008]; [0024]; see “synthesize an appropriate fault image for display on a screen…the plurality of attributes may be combined and displayed 106…”, [0062]-[0064]; Fig. 18); and
	receiving an indication of an area in the section from the computing device (see “Once the 3D attribute volume has been generated and displayed…”, [0064]-[0066]; Figs. 1-17), wherein determining the feature-likelihood attribute of at least a portion of a section of the seismic data comprises determining the feature-likelihood attribute for the indicated area, and wherein causing the visualization of the polygonal line to be displayed comprises transmitting a representation of the polygonal line in the section to the computing device for display (see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17; Figs. 1-17).
	Purves et al. differs from the claimed invention in that it is silent regarding a thin client device.
 	Hegazy et al. teaches “Assessing the impact of existing fractures and faults for reservoir management, in one aspect, may comprise employing a numerical mesh to generate a geomechanical model, the numerical mesh representing a geological reservoir and its surrounding regions, the numerical mesh comprising delimitation associated with regions” (Abstract) wherein “analysis of the results and calibration of the results with past production well data (history matching) may be performed…an example computer or processing system that may implement the system…Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 4 may include, but are not limited to, personal computer systems, server computer systems, thin clients…” ([0025]-[0026]). Hegazy et al. establishes that the use of thin clients in the field of oil and gas exploration for analyzing seismic data is well-known.
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Hegazy et al. in the system of Purves et al. to improve Purves et al. because a using the known computing system of a thin-client in the known techniques of seismic data analysis would have been an obvious design choice to facilitate providing the large quantity of seismic data to the user for viewing, thereby improving the system.
	Regarding claim 9, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches receiving, from the computing device, an indication of a feature in the section that was not represented by the polygonal line (see “by displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate areas of low growth confidence levels”, [0024]; [0075]); adjusting the fault-likelihood attribute based on the indication (see “by displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate areas of low growth confidence levels”, [0024]; [0075]); and determine a polygonal line representing the feature in the section based on the adjusted fault-likelihood attribute (see “the manual manipulation may include…a polygon…”, [0034]; [0064], [0075]).
	Purves et al. differs from the claimed invention in that it is silent regarding a thin client device.
 	Hegazy et al. teaches “Assessing the impact of existing fractures and faults for reservoir management, in one aspect, may comprise employing a numerical mesh to generate a geomechanical model, the numerical mesh representing a geological reservoir and its surrounding regions, the numerical mesh comprising delimitation associated with regions” (Abstract) wherein “analysis of the results and calibration of the results with past production well data (history matching) may be performed…an example computer or processing system that may implement the system…Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 4 may include, but are not limited to, personal computer systems, server computer systems, thin clients…” ([0025]-[0026]). Hegazy et al. establishes that the use of thin clients in the field of oil and gas exploration for analyzing seismic data is well-known.
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Hegazy et al. in the system of Purves et al. to improve Purves et al. because a using the known computing system of a thin-client in the known techniques of seismic data analysis would have been an obvious design choice to facilitate providing the large quantity of seismic data to the user for viewing, thereby improving the system.
	Regarding claim 15, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches transmitting the section to a computing device for display to the user (see “In a conventional workflow (i.e. a series of concatenated steps undertaken by an operator) for fault interpretation, the workstation operator (interpreter) (i) views the seismic data volume on a display”, [0008]; [0024]; see “synthesize an appropriate fault image for display on a screen…the plurality of attributes may be combined and displayed 106…”, [0062]-[0064]; Fig. 18); and
	receiving an indication of an area in the section from the computing device (see “Once the 3D attribute volume has been generated and displayed…”, [0064]-[0066]; Figs. 1-17), wherein determining the feature-likelihood attribute of at least a portion of a section of the seismic data comprises determining the feature-likelihood attribute for the indicated area, and wherein causing the visualization of the polygonal line to be displayed comprises transmitting a representation of the polygonal line in the section to the computing device for display ((see “…two or more attributes suitable for fault interpretation are calculated…providing an improved confidence level…”, [0062]-[0063] a fault is understood to be a subterranean feature; see “…generated fault object with growth confidence levels “mapped” onto the surface…The user will be able to instantly identify regions of low growth confidence…Growth confidence levels are mapped onto the surfaces, allowing the user to assess the geological feasibility…”, [0075] confidence levels are understood to be likelihood values; Figs. 6-7, 17; Figs. 1-17).
	Purves et al. differs from the claimed invention in that it is silent regarding a thin client device.
 	Hegazy et al. teaches “Assessing the impact of existing fractures and faults for reservoir management, in one aspect, may comprise employing a numerical mesh to generate a geomechanical model, the numerical mesh representing a geological reservoir and its surrounding regions, the numerical mesh comprising delimitation associated with regions” (Abstract) wherein “analysis of the results and calibration of the results with past production well data (history matching) may be performed…an example computer or processing system that may implement the system…Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 4 may include, but are not limited to, personal computer systems, server computer systems, thin clients…” ([0025]-[0026]). Hegazy et al. establishes that the use of thin clients in the field of oil and gas exploration for analyzing seismic data is well-known.
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Hegazy et al. in the system of Purves et al. to improve Purves et al. because a using the known computing system of a thin-client in the known techniques of seismic data analysis would have been an obvious design choice to facilitate providing the large quantity of seismic data to the user for viewing, thereby improving the system.
	Regarding claim 16, Purves et al. and Bradford et al. teaches the claim limitations as indicated above. Further, Purves et al. teaches receiving, from the computing device, an indication of a feature in the section that was not represented by the polygonal line (see “by displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate areas of low growth confidence levels”, [0024]; [0075]); adjusting the fault-likelihood attribute based on the indication (see “by displaying a colour-blend of the growth confidence levels onto a fault surface will provide the user with an instant indication of confidence so that the user may only manipulate areas of low growth confidence levels”, [0024]; [0075]); and determine a polygonal line representing the feature in the section based on the adjusted fault-likelihood attribute (see “the manual manipulation may include…a polygon…”, [0034]; [0064], [0075]).
	Purves et al. differs from the claimed invention in that it is silent regarding a thin client device.
 	Hegazy et al. teaches “Assessing the impact of existing fractures and faults for reservoir management, in one aspect, may comprise employing a numerical mesh to generate a geomechanical model, the numerical mesh representing a geological reservoir and its surrounding regions, the numerical mesh comprising delimitation associated with regions” (Abstract) wherein “analysis of the results and calibration of the results with past production well data (history matching) may be performed…an example computer or processing system that may implement the system…Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 4 may include, but are not limited to, personal computer systems, server computer systems, thin clients…” ([0025]-[0026]). Hegazy et al. establishes that the use of thin clients in the field of oil and gas exploration for analyzing seismic data is well-known.
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Hegazy et al. in the system of Purves et al. to improve Purves et al. because a using the known computing system of a thin-client in the known techniques of seismic data analysis would have been an obvious design choice to facilitate providing the large quantity of seismic data to the user for viewing, thereby improving the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865